     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                      )   Case No. 1:19-CV-01046
     Daniel    Ochoa Lopez,                             )
10                                                      )   STIPULATION AND ORDER FOR
                     Plaintiff,                         )   EXTENSION OF TIME
11                                                      )
              vs.                                       )
12                                                      )
     ANDREW SAUL,                                       )
13   Commissioner of Social Security,                   )
                                                        )
14                                                      )
                     Defendant.                         )
15
16
17            IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from April 8, 2020 to May 8, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22            This is Plaintiff’s second request for an extension of time. Good cause exists for this
23   second extension request. The week of 3/29/2020 Plaintiff’s Counsel had 8 administrative
24   hearings, 17 hearing preparation appointments with clients, two reply briefs and four confidential
25   settlement letter briefs due. The week of 04/05/2020 Plaintiff’s Counsel has 20 administrative
26   hearings, five hearing preparation appointments with clients, 14 confidential settlement letter
27   briefs, one reply brief, six opening briefs.
28



                                                    1
 1           Additionally, due to the ongoing pandemic with COVID-19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the
 3   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
 4   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
 5   continue the normal day-to-day tasks involved in developing cases and the requirements of the
 6   five-day rule related to submission of evidence to the Administrative Law Judge which is
 7   imposed under 20 CFR § 404.935, Counsel must still continue normal operations but with a
 8   significantly reduced level of support. As a result, Plaintiff’s Counsel requires additional time to
 9   brief this matter.
10           Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
11   and Court for any inconvenience this may cause.
12
                                           Respectfully submitted,
13
14   Dated: April 8, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

15
                                           By: /s/ Jonathan Omar Pena
16
                                           JONATHAN OMAR PENA
17                                         Attorneys for Plaintiff

18
19
     Dated: April 8, 2020                  MCGREGOR W. SCOTT
20                                         United States Attorney
                                           DEBORAH LEE STACHEL
21                                         Regional Chief Counsel, Region IX
22                                         Social Security Administration

23
                                       By: */s/ Carolyn B. Chen
24                                        Carolyn B. Chen
25                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
26                                        (*As authorized by email on April 8, 2020)
27
28



                                                  2
                                                          ORDER
 1
 2            Pursuant to the parties’ above stipulation, (Doc. 16), for good cause shown, Plaintiff shall

 3   file and serve his opening brief by May 8, 2020.1 All other deadlines in the scheduling order are
 4
     hereby modified accordingly.
 5
 6
 7   IT IS SO ORDERED.

 8   Dated:      April 8, 2020                                                /s/   Sheila K. Oberto                    .
 9                                                               UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
       Plaintiff filed a second document on April 8, 2020, (Doc. 15), which is docketed as a motion for extension of time
28   but is a stipulation from a different case in the Sacramento division that appears to have been filed advertently. That
     docket entry, (Doc. 15), is hereby stricken.


                                                           3
